Title: From John Adams to Edmund Jenings, 9 October 1781
From: Adams, John
To: Jenings, Edmund



Amsterdam oct. 9, 1781
Dear Sir

I was favoured, in due time with yours of 17. Septr, but have not been able to acknowledge it, till now.
The late Transaction you allude to is this, a new Commission for Peace. J. Adams, B. Franklin, H. Laurens, J. Jay, and T. Jefferson are the Ministers. I dont See that this is any Tryal at all of Spirit and Fortitude,—it is more honourable than before and, much more easy. I assure you it has been a great Comfort to me. The Measure is right, it is more respectfull to the Powers of Europe concerned, and more likely to give Satisfaction in America.
I have heard nothing of the Books. I am very much obliged to you, Sir, for the trouble you have taken in transcribing, from Mr Hollis’s Work, Some Passages, in which I have the Honour to be named.
If Mr Hollis had not been exceedingly deceived in his Correspondent Dr Elliot I Should probably have enjoyed, the Honour, and Pleasure of Mr Hollis’s Correspondence. Elliot was a Tory, tho he deceived Hollis.
I had always a vast Esteem for Mr Hollis, and must have his Memoires. I have no Piece, of the Money, coined in N. England 1652, but will write immediately for one, and beg the favour of you, to ask Mr. Hollis’s Acceptance of it. If you will Send him yours in my name I will, give you two in Exchange for it, as Soon as I can get them from Boston.

The Dissertation on the Cannon and Feudal Law, was indeed written by me, and printed in the Boston Gazette in July and August 1765, a few days before the Whirlwind arose which blew away, Stamp Masters and Stamp Papers.
It is curious, because it is odd, and because of the Time, and as it is a document of History, it lets you into the true Principle of the American Revolution. In all other Points of View it is a Bagatelle. Mr Hollis’s Judgment of it, is no News to me. He wrote the Same Sentiments to Dr Elliot, in the time of it, who shewed them to me, tho he concealed them most carefully from every body else. He was an entire Tool of Hutchinson.

Yours,
 J. Adams

